Citation Nr: 0803420	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-11 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision, the RO 
granted service connection for bipolar disorder, and assigned 
that disability a 30 percent disability rating effective from 
August 30, 1995.


FINDING OF FACT

The record demonstrates that since the effective date of 
service connection, the veteran's bipolar disorder has been 
productive of total social and industrial inadaptability due 
to serious symptoms resulting in serious impairment and an 
inability to work.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria are met for a 100 schedular disability rating for 
bipolar disorder since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R 
. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9432 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim, 
and additional discussion on the VCAA would serve no useful 
purpose.

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

The Board notes that this appeal arises from an RO decision 
granting of service connection with an assignment of an 
initial rating for the veteran's Bipolar disorder. Therefore, 
consideration will be given to "staged ratings" from the time 
that service connection was made effective; that is, 
different percentage ratings for different periods of time 
may be assigned in this case. Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (finding staged ratings appropriate 
also in cases where the appeal was not as to the initial 
rating assigned after service connection is established).

The veteran's bipolar disorder was initially assigned a 30 
percent disability rating (effective August 30, 2005) under 
38 C.F.R. § 4.130, Diagnostic Code 9432.  According to 38 
C.F.R. § 4.126(a), a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2007).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9432) (2007).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. Id.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase. The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  However, a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  A GAF score from 61 to 
70 represents some mild symptoms, or some difficulty in 
social or occupational functioning; but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Prior to his initial claim for service connection for a 
psychiatric disorder, private treatment records show that the 
veteran was hospitalized in August 1981 for psychiatric 
symptomatology.  The veteran underwent a private evaluation 
in August 1992 for problems with interpersonal relationships.  
The impression at that time was that the veteran had a 
cyclothymic personality.  

The first record of psychiatric symptoms associated with the 
present claim on appeal is shown in an August 1994 report of 
private psychiatric evaluation.  At that time, the veteran 
reported that he had difficulties on the job.  The veteran 
reported he had had many types of work that all ended due to 
interpersonal difficulties.  He had problems at home.  He 
also had problems controlling his temper and speaking his 
mind.  He reported complaints of having decreased sleep and 
episodes of elation.  

On examination, the veteran had a rather intense look.  His 
speech was logical, coherent, and goal-directed, but was 
pressured.  The veteran's thought process showed no looseness 
of association or flight of ideas.  Regarding thought 
content, he denied auditory or visual hallucinations, 
delusions, or paranoia.  His mood was irritable, anxious and 
depressed.  His affect was very constricted at times, and was 
expansive at other times.  He exhibited a lot of motor 
restlessness.  His eye contact was fair at the beginning, and 
then involved more contact toward the end of the interview.  
His comprehension and concentration appeared to be good.  His 
insight and judgment were poor.  After examination, the 
diagnosis was bipolar type II.  On Axis V, the examiner 
estimated the Global Assessment of Functioning (GAF) score to 
be 40.

In an August 1995 letter, Ronald L. Pope, D.O., psychiatrist, 
stated that he had seen the veteran for bipolar II.  Dr. Pope 
reported that he had placed the veteran on medication for 
mood stabilization.  He stated that the veteran had marked 
difficulty with interpersonal relationships and that the 
veteran would become quite irritable when others did not 
perform at his standards.  Dr. Pope noted that the veteran 
had had a long series of jobs.  In the course of each job, 
the veteran inevitably became involved in controversy over 
small issues and was laid off.  Dr. Pope noted that the 
veteran denied delusions and his mood was euthymic on 
medication.  He found that the veteran's affect was 
appropriate, and that he was quite depressed.  He reported 
additional findings as follows: his speech was difficult to 
interrupt; his sleep was ok; he had few friends; his appetite 
was ok; and he appeared to be unable to function in the work 
place.  After evaluation, the report contains an Axis I 
diagnosis of bipolar II.  The examiner estimated the 
veteran's GAF score to be 40.

During a March 1996 VA examination for mental disorders, the 
veteran reported that he had several jobs since service and 
that he had some difficulty with most of them.  He lost his 
last job as a flag man in 1993 after using profanity toward 
another employee.  He reported that he was married from 1963 
until he was divorced in 1976, due to his fault.  He stated 
that he deliberately avoided much social contact in order to 
avoid confrontations.  The VA examiner noted that the veteran 
was neatly dressed and groomed in casual attire and was 
entirely cooperative.  He reported that the veteran answered 
questions with coherent and relevant information and offered 
spontaneous information.  Additional findings were reported 
as follows:  the veteran was apprehensive and had some 
pressured speech; there was no evidence of a formal thought 
disorder, hallucinations, or delusions; the veteran was 
oriented and showed no gross defect of memory; and his 
intelligence was judged to be as in the average range and his 
judgment was adequate.  The report contains a diagnosis of 
bipolar disorder.  The examiner determined that the veteran 
was competent to manage his own financial affairs.

The report of a March 1996 VA general examination shows that 
the examiner reported findings regarding the nervous system.  
These included the following findings in terms of mental 
status examination.  The veteran was very cooperative, and 
appeared to have normal emotional reaction.  He had good 
memory.  After examination, the report includes a diagnosis 
of bipolar depressive illness by history.

The report of a private psychiatric evaluation in March 2000 
shows that on examination, the veteran was dressed and 
groomed appropriately.  He had good eye contact and was 
cooperative.  His speech was normal in rate, rhythm, and 
tone.  His mood was described as fair.  His affect was stable 
and appropriate to his mood.  His thought process was logical 
and goal directed.  He denied having had delusions or 
hallucinations.  He was alert and oriented times three, and 
he had fair insight and judgment.  After examination, the 
report contains an Axis I impression of bipolar affective 
disorder type II.  The examiner estimated the veteran's GAF 
score to be 65/70.

The report of a September 2004 VA examination for mental 
disorders shows that the veteran reported as long as he 
remained on his medication he did not have trouble with 
insomnia, anxiety, irritability, depression or anger 
outbursts.  On examination, the veteran was alert, 
interactive, subdued, and polite.  He was adequately dressed 
and groomed.  He had fair bearing and eye contact.  He gave 
brief superficial and nonspecific answers with little 
elaboration, but he appeared cooperative and reliable in what 
he could recall.  His voice was quiet and had normal 
inflection.  His affect was restricted and minimally 
reactive, with weak social smiles.  His thoughts were linear 
and concrete, without overt paranoia, delusions, or 
obsessions.  He had difficulty registering new information.  
His insight, judgment and "problem-solving" into his 
psychiatric condition and life circumstances were all quite 
limited.  He demonstrated no abstract reasoning.  After 
examination, the report contains an Axis I diagnosis of 
bipolar disorder, probably type II, currently euthymic.  The 
examiner estimated the veteran's GAF score to be 50.  The 
examiner concludes with the following opinion:  "He does not 
appear able at this time to seek, obtain, or maintain 
employment."  

The report of a March 2007 VA examination for mental 
disorders shows that the veteran was currently taking 
medication in treatment of his bipolar disorder.  The veteran 
reported symptoms, including that he:  had low energy; was 
not as motivated; was not going out; stayed mostly at home; 
and was a loner with limited interest in activities.  He 
reported that he keeps to himself and did not do much 
socialization.  He reported that he would get a depressed 
mood, that he avoids people and that he was withdrawn.  

He reported that he experienced irritable moods, and that 
little things bothered him.  He reported he was able to sleep 
well with medication.  The veteran reported that his 
concentration level would change and he tried not to do much.  
He stated that all he does is watch television and read the 
paper.  Regarding thoughts, he tries to keep positive.  He 
reported he had no racing thoughts.  He worried too much and 
became easily upset over small things.  He indicated that he 
had no grandiose thinking, and no paranoid thoughts.

On examination, the examiner made the following findings.  
The veteran was neatly groomed and casually dressed.  The 
veteran's psychomotor activity was restless.  His speech was 
impoverished and slow.  The veteran was cooperative.  His 
affect was constricted and his mood was anxious.  The veteran 
was oriented as to person, time, and place.  His thought 
process was unremarkable.  His thought content showed a 
preoccupation with one or two topics.  The veteran manifested 
no delusions.  Regarding judgment, the veteran understood the 
outcome of his behavior.  His intelligence was estimated to 
be average.  Regarding insight, he understood that he had a 
problem.  The veteran had no sleep impairment or 
hallucinations.

The veteran did not have inappropriate behavior; he was able 
to interpret proverbs appropriately; and he did not have 
obsessive/ritualistic behavior.  He did not have panic 
attacks, homicidal or suicidal thoughts or episodes of 
violence.  He had poor impulse control.  The examiner found 
that the veteran had a problem with activities of daily 
living including severe problems shopping and participating 
in recreational activities.  The veteran's memory was normal.  
The examiner stated that the veteran was retired since 1994 
due to psychiatric problems.  

After examination, the report contains an Axis I diagnosis of 
bipolar mood disorder II depressed (mild).  The examiner 
estimated the veteran's GAF score to be 55.  At the 
conclusion of the examination report, the examiner commented 
on the effects of the bipolar disorder on the veteran's 
occupational and social functioning.  The examiner opined 
that there was a total occupational and social impairment due 
to the mental disorder symptoms; and that currently the 
veteran was retired and had "social security total 
disability."

The Board has analyzed the record for the entire period for 
which service connection has been in effect for the veteran's 
service-connected bipolar disorder.  Giving the veteran the 
benefit of the doubt, and affording deference to the stated 
opinions from the VA examiners in September 2004 and March 
2007, the objective medical evidence is at least in equipoise 
as to whether his service-connected bipolar disorder results 
in symptomatology productive of total social and industrial 
inadaptability due to serious symptoms.  Clearly the 
objective medical findings document the fact that the bipolar 
disorder has resulted in serious impairment and an inability 
to work.  While the veteran does not exhibit the full basket 
and severity of symptoms identified in the schedular criteria 
for a 100 percent rating, the VA medical opinions discussed 
above tip the weight toward the finding that the veteran's 
service-connected psychiatric disorder so impacts his social 
and industrial ability as to warrant a 100 percent rating.  
In making this conclusion, the Board has considered the 
findings and opinions discussed above.

In summary, during VA examinations in September 2004 and 
March 2007, examiners gave opinions, respectively, that (1) 
the veteran did not appear to be able to seek, obtain, or 
maintain employment; and (2) there was a total occupational 
and social impairment due to the mental disorder symptoms.  
The Board finds these opinions to be convincing and 
consistent with other findings throughout the clinical 
record.  Notably, these are also consistent with an earlier 
August 1995 assessment made by a private psychiatrist, Dr. 
Pope, when he found that the veteran appeared to be unable to 
function in the work place.  

Moreover, all of these opinions are consistent, for the most 
part, with the GAF scores assigned during the period in 
question.  In particular, treatment providers assigned GAF 
scores of 40 in August 1994 and August 1995.  That score is 
consistent with some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF score of 40 is consistent with symptoms such as 
speech which is at times illogical, obscure, or irrelevant; a 
person who is depressed and avoids friends, neglects family, 
and is unable to work.  

Although a March 2000 private psychiatric evaluation report 
shows a GAF score of 65/70, reflecting some mild symptoms, 
overall, the medical evidence of record  reflects 
symptomatology consistent with symptoms productive of total 
occupational and social impairment.  VA examiners' opinions 
in September 2004 and March 2007, and that of Dr. Pope in 
August 1995, are essentially that the veteran is unable to 
work because of psychiatric symptoms of his bipolar disorder.  
This evidence is convincing and consistent with the findings 
throughout the clinical record.  The GAF scores of 50 and 55 
recorded in the September 2004 and March 2007 VA examination 
reports are consistent with serious symptoms and moderate 
symptoms, respectively, under DSM-IV.  At the time of those 
examinations, the examiners both indicated that the veteran's 
symptoms resulted in an inability to maintain employment, or 
a total occupational and social impairment.  Thus on the 
whole, the medical evidence of record  reflects 
symptomatology consistent with symptoms productive of total 
occupational and social impairment.

Therefore, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, the Board finds for 
the above reasons that the criteria for a 100 percent rating 
for bipolar disorder, are more nearly approximated.  See 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2007).


ORDER

A 100 percent rating is granted for bipolar disorder from the 
effective date of service connection, subject to the 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


